Citation Nr: 0947174	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  02-08 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a higher initial rating for bronchial 
asthma with pleuritis, evaluated as 10 percent disabling 
prior to April 17, 2006.  

2.  Entitlement to a rating in excess of 30 percent for 
bronchial asthma with pleuritis, since April 17, 2006.    

3.  Entitlement to service connection for a kidney disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to 
January 1982 and from April 1984 to April 1992. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey, in which the RO granted service 
connection for pleuritis, assigned an initial noncompensable 
rating, effective October 22, 1998, and denied service 
connection for asthma.  

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for 
pleuritis, the Board has characterized this issue on appeal 
in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

In February 2003, the Veteran testified before a Veterans Law 
Judge sitting at the RO (Travel Board hearing).  A transcript 
of that hearing is of record.  

The Board notes that the Veterans Law Judge who conducted the 
February 2003 hearing is no longer employed by the Board.  
The judge chairing such a hearing must decide the veteran's 
appeal, unless that right is waived by the veteran.  See 38 
U.S.C.A. § 7107(c) (West 2002).  In September 2005, the Board 
notified the Veteran that he could request a hearing with 
another Veterans Law Judge, noting that, if he did not 
respond to the letter within 30 days, the Board would assume 
that he did not want an additional hearing.  No response has 
been received from the Veteran concerning this matter.  
Accordingly, consistent with the September 2005 letter, the 
Board concludes that the Veteran does not desire an 
additional personal hearing before the Board.

In October 2003 and February 2006 the Board remanded the 
claims of entitlement to service connection for asthma and 
entitlement to a higher rating for pleuritis for further 
development.  In an April 2008 rating decision, the RO 
granted service connection for asthma and assigned an initial 
10 percent rating, effective October 22, 1998, and a 30 
percent rating, effective April 17, 2006.  This rating 
decision represents a full grant of the benefit sought with 
respect to the claim for service connection for asthma.  

The Board again remanded the claim for an initial compensable 
rating for pleuritis for further development in December 
2008.  That development has been completed.  

The Board notes that, as discussed in the December 2008 
remand, VA regulations specifically state that, "Ratings 
under diagnostic codes 6600 through 6817 and 6822 through 
6847 will not be combined with each other.  Where there is 
lung or pleural involvement, ratings under diagnostic codes 
6819 and 6820 will not be combined with each other or with 
diagnostic codes 6600 through 6817 or 6822 through 6857.  A 
single rating will be assigned under the diagnostic code 
which reflects the predominant disability with elevation to 
the next higher evaluation where the severity of the overall 
disability warrants such elevation."  38 C.F.R. § 4.96(a) 
(2009).  At the time of the December 2008 remand, the Veteran 
was in receipt of separate ratings for asthma (pursuant to 
Diagnostic Code 6602) and for pleuritis (pursuant to 
Diagnostic Code 6833).  The Board noted in the remand that 
such separate ratings resulted in pyramiding of the 
disability.  See 38 C.F.R. § 4.14.  Accordingly, the AMC/RO 
was instructed that, in light of the pyramiding issue, 
appropriate VA regulations were to be followed in rating the 
pulmonary disorder.  

In an August 2009 rating decision, the RO evaluated the 
Veteran's service-connected bronchial asthma and pleuritis as 
a single disability, evaluated as 10 percent disabling from 
October 22, 1998 and 30 percent disabling from April 17, 
2006.  In light of the foregoing, the Board has characterized 
the issue on appeal as reflected on the title page.  

The issue of entitlement to service connection for a kidney 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

As a final preliminary matter, the Board notes that, in 
correspondence dated in July 2003, the Veteran indicated that 
he wished to resubmit his claims for several disabilities for 
reconsideration, including a claim for noninsulin-dependent 
diabetes mellitus.  A claim for service connection for 
noninsulin-dependent diabetes mellitus has not been 
adjudicated.  Accordingly, this matter is referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  For the period from October 22, 1998 through April 16, 
2006, bronchial asthma with pleuritis has required daily 
inhalational therapy; there is no medical evidence of FEV-1 
or FEV-1/FVC of less than 56 percent predicted, FVC of less 
than 65 percent predicted, at least monthly visits to a 
physician required for care of exacerbations, respiratory 
failure, outpatient oxygen therapy, or the use of systemic 
corticosteroids at least three times a year.   

3. For the period from April 17, 2006, bronchial asthma with 
pleuritis has been manifested by FVC no less than 86.5 
percent predicted, FEV-1 no less than 67.9 percent predicted, 
FEV-1/FVC no less than 81 percent predicted, and DLCO (SB) 
79.3 percent predicted; there is no medical evidence of at 
least monthly visits to a physician required for care of 
exacerbations, respiratory failure, outpatient oxygen 
therapy, or the use of systemic corticosteroids at least 
three times a year.    


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in the Veteran's favor, for 
the period from October 22, 1998 through April 16, 2006, the 
criteria for an initial 30 percent rating, but no higher, for 
bronchial asthma with pleuritis are met. 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.96, 
4.97, Diagnostic Codes 6602, 6833 (2009).

2. For the period from April 17, 2006, the criteria for a 
rating in excess of 30 percent for bronchial asthma with 
pleuritis are not met. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.96, 4.97, Diagnostic Codes 
6602, 6833 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

The Board notes that the claim for a higher initial rating 
for the service-connected respiratory disorder is a 
downstream issue, which was initiated by a notice of 
disagreement.  The United States Court of Appeals for 
Veterans Claims (Court) has held that, as in this case, once 
a notice of disagreement from a decision establishing service 
connection and assigning the rating and effective date has 
been filed the notice requirements of 38 U.S.C.A. §§ 5104 and 
7105 control as to the further communications with the 
appellant, including as to what "evidence [is] necessary to 
establish a more favorable decision with respect to 
downstream elements...."  Goodwin v. Peake, 22 Vet. App. 128, 
137 (2008).  

In any event, the Veteran was notified of the general 
provisions of the VCAA by the AMC in correspondence dated in 
March 2004.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim for a higher rating for 
pleuritis, identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
provided other pertinent information regarding the VCAA.  
Thereafter, the claim was reviewed and supplemental 
statements of the case were issued in January 2005, May 2005, 
April 2008, and August 2009.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. 
Cir. 2007).

During the pendency of the appeal, the Court, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has 
held that the VCAA notice requirements apply to all elements 
of a claim.  Notice as to this matter was provided in March 
2006.  

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims for higher 
ratings for the service-connected respiratory disability and 
has been provided opportunities to submit such evidence.  A 
review of the claims file shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claims during the course of 
this appeal.  His service treatment records, Social Security 
Administration (SSA) records, and VA and private treatment 
records have been obtained and associated with his claims 
file.  The Veteran has also been provided with VA 
examinations to assess the current nature of his respiratory 
disability.

The Board finds that no additional action to further develop 
the record is warranted.  In this regard, the Board has 
considered the fact that, in February 2006, the Board 
remanded the case, in part, to obtain the administrative and 
medical records relating to the Veteran's Worker's 
Compensation claim.  In March 2006 correspondence, the AMC 
specifically asked the Veteran to complete and return an 
enclosed VA Form 21-4142 (Authorization and Consent to 
Release Information) for each health care provider, to 
include administrative medical records related to his 
Worker's Compensation claim, so that treatment information 
could be obtained.  The Veteran did not subsequently return a 
VA Form 21-4142 regarding his Worker's Compensation claim.  
VA is only obligated to obtain records that are adequately 
identified and for which necessary releases have been 
received.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As the 
Veteran has not provided a release form for the Worker's 
Compensation records; it is not possible for VA to obtain 
them; hence, no further action in this regard is warranted.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is entitlement 
to a higher initial rating since the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection to consider the appropriateness 
of "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  Fenderson, 12 Vet. App. at 126.  Here, the RO has 
already assigned staged ratings for the Veteran's service-
connected respiratory disorder, and the following analysis is 
therefore undertaken with consideration of the possibility of 
further staged rating.

The following rating criteria are applicable in evaluating 
the Veteran's service-connected respiratory disability.  

660
2
Asthma, bronchial:
Ratin
g

FEV-1 less than 40-percent predicted, or; FEV-
1/FVC less than 40 percent, or; more than one 
attack per week with episodes of respiratory 
failure, or; requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or 
immuno-suppressive medications
100

FEV-1 of 40- to 55-percent predicted, or; FEV-
1/FVC of 40 to 55 percent, or; at least monthly 
visits to a physician for required care of 
exacerbations, or; intermittent (at least three 
per year) courses of systemic (oral or parenteral) 
corticosteroids
60

FEV-1 of 56- to 70-percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; daily inhalational 
or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication
30

FEV-1 of 71- to 80-percent predicted, or; FEV-
1/FVC of 71 to 80 percent, or; intermittent 
inhalational or oral bronchodilator therapy
10
Note: In the absence of clinical findings of asthma at time 
of examination, a verified history of asthmatic attacks must 
be of record. 

683
3
Asbestos
is.

General Rating Formula for Interstitial Lung Disease 
(diagnostic codes 6825 through 6833):
Forced Vital Capacity (FVC) less than 50-percent 
predicted, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) less 
than 40-percent predicted, or; maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption with 
cardiorespiratory limitation, or; cor pulmonale or 
pulmonary hypertension, or; requires outpatient oxygen 
therapy
10
0
FVC of 50- to 64-percent predicted, or; DLCO (SB) of 40- 
to 55-percent predicted, or; maximum exercise capacity of 
15 to 20 ml/kg/min oxygen consumption with 
cardiorespiratory limitation
60
FVC of 65- to 74-percent predicted, or; DLCO (SB) of 56- 
to 65-percent predicted
30
FVC of 75- to 80-percent predicted, or; DLCO (SB) of 66- 
to 80-percent predicted
10

Effective September 6, 2006, VA revised the rating standards 
for respiratory disorders by adding an additional paragraph 
to 38 C.F.R. § 4.96 that clarified the use of pulmonary 
function tests (PFTs) in evaluating respiratory conditions. 
The new paragraph (d) added seven provisions:

1) Pulmonary function tests (PFT's) are required to evaluate 
these conditions except: (i) When the results of a maximum 
exercise capacity test are of record and are 20 ml/kg/min or 
less. If a maximum exercise capacity test is not of record, 
evaluate based on alternative criteria. (ii) When pulmonary 
hypertension (documented by an echocardiogram or cardiac 
catheterization), cor pulmonale, or right ventricular 
hypertrophy has been diagnosed. (iii) When there have been 
one or more episodes of acute respiratory failure. (iv) When 
outpatient oxygen therapy is required. (2) If the DLCO (SB) 
(Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method) test is not of record, evaluate based 
on alternative criteria as long as the examiner states why 
the test would not be useful or valid in a particular case. 
(3) When the PFT's are not consistent with clinical findings, 
evaluate based on the PFT's unless the examiner states why 
they are not a valid indication of respiratory functional 
impairment in a particular case. (4) Post-bronchodilator 
studies are required when PFT's are done for disability 
evaluation purposes except when the results of pre-
bronchodilator pulmonary function tests are normal or when 
the examiner determines that post-bronchodilator studies 
should not be done and states why. (5) When evaluating based 
on PFT's, use post- bronchodilator results in applying the 
evaluation criteria in the rating schedule unless the post- 
bronchodilator results were poorer than the pre- 
bronchodilator results. In those cases, use the pre-
bronchodilator values for rating purposes. (6) When there is 
a disparity between the results of different PFT's (FEV-1 
(Forced Expiratory Volume in one second), FVC (Forced Vital 
Capacity), etc.), so that the level of evaluation would 
differ depending on which test result is used, use the test 
result that the examiner states most accurately reflects the 
level of disability. (7) If the FEV-1 and the FVC are both 
greater than 100 percent, do not assign a compensable 
evaluation based on a decreased FEV-1/FVC ratio.  38 C.F.R. § 
4.96(d) effective September 6, 2006.

While the Veteran's claim was filed before the September 2006 
amendment, the materials published with the promulgation of 
the rating criteria for bronchial asthma under Diagnostic 
Code 6602 reveal that post-bronchodilator findings are the 
standard to be used in pulmonary assessment.  See 61 Fed. 
Reg. 46720, 46723 (Sept. 5, 1996) (VA assesses pulmonary 
function after bronchodilator therapy).

Factual Background 

Historically, in the December 1999 rating decision, the RO 
granted service connection and assigned an initial 
noncompensable rating for pleuritis, pursuant to Diagnostic 
Code 6899-6833, effective October 22, 1998.  This is 
indicative of a nonspecific respiratory disability evaluated, 
by analogy, as asbestosis.  See 38 C.F.R. §§ 4.20, 4.27.  In 
the April 2008 rating decision, the AMC granted service 
connection and assigned an initial 10 percent rating for 
asthma, pursuant to Diagnostic Code 6602, effective October 
22, 1998, with an increased, 30 percent, rating, effective 
April 17, 2006.  The Veteran's service-connected pleuritis 
continued to be evaluated as noncompensable pursuant to 
Diagnostic Code 6899-6833.  In the August 2009 rating 
decision, the RO evaluated the service-connected respiratory 
disability as a single disability, bronchial asthma and 
pleuritis, evaluated as 10 percent disabling from October 22, 
1998 and 30 percent disabling from April 17, 2006, pursuant 
to Diagnostic Code 6833-6602.  

The Veteran was afforded a VA medical examination in April 
1999.  He gave a history of bronchial asthma since childhood.  
He indicated that he used two inhalers, Albuterol and 
Vanceril, and was being followed at the East Orange VA 
Medical Center (VAMC).  He also gave a history of asbestos 
exposure in service and indicated that he developed pleurisy 
while in service.  The Veteran added that he had been 
hospitalized twice that year, in January and March, because 
of illnesses from asthma and pancreatitis.  His presenting 
complaints included shortness of breath and occasional cough 
with expectoration.  Objectively, his lungs were clear to 
auscultation and percussion.  The examiner noted that a March 
1999 chest X-ray was normal.  Pulmonary function tests (PFT) 
revealed post-bronchodilator FVC 86 percent predicted, FEV-1 
86 percent predicted, and FEV-1/FVC 83 percent predicted.  
The examiner commented that this was a normal PFT.  The 
pertinent diagnoses were bronchial asthma and status post 
exposure to asbestos.  

Records of VA treatment from April 1998 to April 2009 reflect 
complaints regarding and treatment for asthma and pleuritis.  
A discharge summary for hospitalization in March 1999 
reflects diagnoses of acute pancreatitis, chronic alcohol 
abuse, and asthma.  The discharge summary notes that the 
Veteran reported using approximately one inhaler of Proventil 
and one inhaler of Atrovent each month.  He denied being 
intubated for asthma, but reported that he had been intubated 
for pneumonia.  He described waking up approximately three 
times a week with shortness of breath.  The Veteran was 
admitted with a diagnosis of acute pancreatitis and was given 
Albuterol and Vistaril inhalers.  On discharge examination, 
the Veteran was without complaints, he was afebrile and his 
abdomen was soft with very mild diffuse tenderness.  He was 
otherwise benign.  Discharge medications included Albuterol 
two puffs every four hours, as occasion requires, and 
Vanceril, two puffs twice daily.  The Veteran was instructed 
to use the Vanceril inhaler as scheduled, regardless of 
dyspnea.  

A discharge summary for hospitalization in August 1999 
reflects a diagnosis of acute pancreatitis.  Asthma which 
needs to be controlled was listed as another condition.  The 
description of the Veteran's past medical history included 
asthma, hypertension, and pleuritis.  The Veteran had 
symptoms of shortness of breath and chest pain.  He was on 2-
liters of oxygen until the day before discharge, when he 
stopped using his oxygen.  The Veteran left in stable 
condition.  The discharge instructions reflect diagnoses of 
pancreatitis, hypertension, pleuritis, and asthma.  The 
discharge medications and instructions included Albuterol, 
two puffs every four hours, as needed and Beclomethasone, two 
puffs twice daily.  Records of VA treatment during 
hospitalization in January 2002, when the Veteran underwent 
Roux en Y cyst jejunostomy for pancreatic pseudocyst reflect 
that the Veteran again used oxygen during hospitalization; 
however, there is no indication that oxygen was used 
following discharge, and oxygen is not listed in the 
Veteran's discharge medications.  

Social Security Administration (SSA) records include a 
November 2001 private medical report from J.A., M.D. which 
was to the effect that during his evaluation of the Veteran, 
the Veteran described daily asthma attacks, but denied 
emergency room visits or hospital admission for asthma.  His 
medications included Flovent and Albuterol inhalers.  On 
examination, lungs were clear to percussion and auscultation.  
There was no wheezing.  The SSA records also include the 
results of  three December 2001 private PFTs which revealed 
FVC results of 71, 64, and 78 percent predicted, FEV-1 
results of 74, 73, and 79 percent predicted, and FEV-1/FVC 
results of 105, 114, and 102 percent predicted; however, 
these tests were conducted before bronchodilation, and the 
physician's report notes that testing after bronchodilation 
was not done.  A January 2002 note indicates PFT with FEV-1 
of 79 percent predicted; however, there is no indication as 
to whether or not this was post-bronchodilator testing.    

The Veteran was afforded a VA respiratory examination in 
January 2002.  He described shortness of breath which was 
usually associated with asthma attacks.  He added that he 
experienced shortness of breath after climbing approximately 
two flights of stairs.  The Veteran reported that he used 
Albuterol and Flovent inhalers.  He added that he had never 
been hospitalized for any asthma attacks, but he had received 
emergency treatment for asthma attacks at a physician's 
office.  He stated that he was diagnosed with pleuritis in 
service and received antibiotic and anti-inflammatory 
treatment at that time.  On examination, lungs were clear.  A 
chest X-ray revealed bilateral linear atelectasis.  PFT 
revealed pre-bronchodilator FVC was 86.4 percent predicted 
and post-bronchodilator FCV was 85.7 percent predicted.  Pre-
bronchodilator FEV-1 was 86.3 percent of predicted, and post-
bronchodilator FEV-1 was 85.8 percent of predicated.  Both 
pre-and post-bronchodilator FEV-1/FVC were 83 percent 
predicted.  The examiner noted that this was normal 
spirometry with no bronchodilator response noted.  She added 
that the post-bronchodilator FEV-1 of 85.8 percent predicted 
should be used.  The pertinent diagnosis was asthma/history 
of pleuritis in 1987.  

In May 2002, a VA physician reviewed the claims file to 
provide an opinion regarding etiology of the Veteran's 
asthma.  The physician noted that review of old chest X-rays, 
the most recent dated in January 2002, revealed no pleural 
fibrosis or plaques.  He added that an April 1999 PFT showed 
normal spriometry without bronchodilator response.  Overall, 
the physician stated that the Veteran apparently had mild 
intermittent asthma, treated with Albuterol.  He stated that 
he could find no evidence for pleural or pulmonary pathology 
due to asbestos exposure.  He added that it was possible that 
the Veteran's asthma could have been aggravated from exposure 
to paint solvents and other cleaning solutions during 
service, but that, at the present time, he had only mild 
asthma with no evidence of significant permanent pathology.  

A May 2002 evaluation report from a private physician, S.F., 
M.D., included a March 2002 PFT.  FVC was 23 percent 
predicted and FEV-1 was 28 percent predicted; however, this 
report does not indicate that post-bronchodilator testing was 
conducted.  In his evaluation report, Dr. F. noted that chest 
X-ray revealed an increase in bronchopulmonary interstitial 
marking, suggesting chronic inflammatory changes.  Dr. F. 
opined that the Veteran had chronic asthmatic bronchitis with 
evidence for severe restrictive pulmonary disease.  

During the February 2003 Travel Board hearing, the Veteran 
testified that his asthma affected his everyday activities in 
that he was limited in what he could do, specifically stating 
that anything strenuous bothered him.  In regard to his 
pleuritis, the Veteran testified that he experienced extreme 
pain with taking a breath, and stated that it was very 
difficult breathing.  He added that he took Advair, a 
steroid, twice a day, and that he took Albuterol anytime he 
had a problem breathing, noting that he could use Albuterol 
anywhere from 4 to 15 times a day.  He stated that there was 
one time the Albuterol did not work at all and he had to be 
rushed to the hospital where he was given a shot to help him 
breathe.  

A February 2003 record of VA treatment noted that a 1998 PFT 
revealed normal spirometry, with no bronchodilator response 
noted.  February 2003 chest X-ray revealed some chronic 
linear atelectasis in the left mid lung, but there was no 
evidence of active disease.  A September 2003 VA PFT 
conducted prior to arthroscopic surgery reflects FVC 69.3 
percent predicted, FEV-1 64 percent predicted, and FEV-1/FVC 
76 percent predicted.  The interpretation was moderate 
restrictive defect.  Notably, there is no indication of post-
bronchodilator testing.  A July 2004 VA CT of the chest was 
unremarkable.  

The Veteran was afforded a VA examination to evaluate his 
respiratory disability in April 2006.  His medications 
included Albuterol inhaler, two puffs every for hours as 
occasion requires.  The Veteran reported that he experienced 
recurrences of pleurisy only when he had an asthma 
exacerbation, which occurred seasonally, during the 
springtime and fall.  In regard to asthma, the Veteran denied 
being in the emergency room for asthma, or being evaluated in 
the hospital for asthma, during the previous 12 months.  He 
indicated that he was prescribed Prednisone for asthma in 
2001, which was the last time he was prescribed steroids.  He 
stated that he had never been on allergy immunotherapy, but 
used his Albuterol inhaler six to seven times a day, and had 
been using it that frequently for the past year and a half.  
Examination revealed mildly decreased breath sounds 
throughout all lung fields, with no wheezes, rales, or 
rhonchi present.  There was no dullness to percussion.  Chest 
X-ray revealed left pleural thickening, with no acute 
infiltrate.  PFT revealed pre-bronchodilator FEV-1 66.5 
percent predicted and FEV-1/FVC 87 percent predicted.  Post-
bronchodilator FEV-1 was 67.9 percent predicted.  FEV-1/FVC 
was 79 percent predicted.  The diagnoses were bronchial 
asthma and pleurisy/pleuritis.  

The examiner opined that the Veteran's service-connected 
pleuritis caused symptoms of chest pain with deep 
inspiration.  The examiner added that it was less likely as 
not that the Veteran's service-connected pleuritis aggravated 
or caused the Veteran's asthma condition, as pleuritis does 
not cause or exacerbate bronchial asthma.  Rather, the 
examiner indicated that pleuritis and pleurisy are symptoms 
representing inflammation of the pleura surrounding the lung.  

The Veteran was most recently afforded a VA respiratory 
examination in April 2009.  He reported that he used an 
Albuterol inhaler twice a day, and had not been using 
Asmanex, which he was prescribed in the past.  He reported 
that he was not using oxygen supplementation, and had no 
history of allergy immunotherapy.  He reported that he had 
been on Prednisone several years earlier, and only had that 
one episode of treatment with systemic steroids.  The Veteran 
reported that he could walk fairly well, about a half-mile, 
before getting short of breath and having to stop and rest.  
He denied hospitalizations for asthma, intubation, and 
attacks of asthma.  

On examination lungs were clear to auscultation, bilaterally, 
with no wheezes, rales, or rhonchi.  A November 2008 chest X-
ray revealed no acute infiltrate.  An April 2009 PFT revealed 
post-bronchodilator FVC 86.5 percent predicted, FEV-1 86.3 
percent predicted, FEV-1/FVC 81 percent predicted, and DLCO 
(SB) 79.3 percent predicted.  The interpretation was a normal 
PFT, with a positive bronchodilator response.  The diagnosis 
was bronchial asthma with no functional impairment.  The 
examiner instructed that the post-bronchodilator FEV-1 should 
be used for rating purposes.    

Analysis - The Period from October 22, 1998 through April 16, 
2006

Initially, the Board observes that neither the January 2002 
note included in the SSA records, regarding FEV-1 79 percent 
predicted, the March 2002 private PFT nor the September 2003 
VA PFT indicated that the findings were post-bronchodilator.  
The report of the December 2001 PFTs specifically notes that 
post-bronchodilator testing was not conducted.  Accordingly, 
the Board may not use these PFT studies for disability 
evaluation purposes.  See 38 C.F.R. § 4.96(d)(4) (2009). 

The foregoing evidence reflects that the Veteran has 
consistently used inhalational therapy to treat his service-
connected respiratory disability.  In March 1999, the Veteran 
described using approximately one inhaler of Proventil and 
one inhaler of Atrovent each month.  Significantly, his 
medications on discharge included Albuterol, two puffs every 
four hours, as occasion requires, and Vanceril, two puffs 
twice daily.  Similarly, on discharge in August 1999, the 
Veteran was instructed to use Albuterol, two puffs every four 
hours, as needed, and Beclomethasone, two puffs, twice daily.  
An October 2001 record of VA treatment indicated that the 
Veteran's outpatient medications included Albuterol, two 
puffs by inhalation, four times a day, as needed, and 
Fluticasone Prop, two puffs by mouth twice a day.  As noted 
above, during examination in November 2001, the Veteran 
described daily asthma attacks.  A March 2002 record of VA 
treatment reflects that the Veteran's outpatient medications 
included Albuterol, two puffs by inhalation, four times a 
day, as needed.  During the February 2003 hearing, the 
Veteran testified that he took Advair twice a day and that he 
could use his Albuterol inhaler anywhere from four to fifteen 
times a day.  A December 2003 record of VA treatment 
indicated that the Veteran's active outpatient medications 
included Albuterol, two puffs by inhalation four times a day, 
as needed and Flunisolide, two puffs by inhalation twice a 
day.  

The Board has considered the fact that the lists of active 
outpatient medications provided during VA treatment in April 
2005 and February 2006 do not list any inhalers; however, the 
April 2006 VA examination report lists the Veteran's 
medications as including Albuterol, two puffs, every four 
hours, as needed.  During that VA examination, the Veteran 
reported that he used his Albuterol inhaler two puffs six to 
seven times a day, and had been using it that frequently for 
the past year and a half.  

Accordingly, resolving all reasonable doubt in the Veteran's 
favor, in light of the medical evidence that the service-
connected respiratory disability has required daily 
inhalational therapy, the Board finds that the criteria for 
an initial 30 percent rating are met.  

While the evidence indicates that an initial rating of 30 
percent is warranted, the Board finds that the evidence does 
not demonstrate that a rating in excess of 30 percent is 
warranted during the period in question.  In this regard, 
there is simply no medical evidence of post-bronchodilator 
FEV-1 of less than 56 percent predicted or FEV-1/FVC of less 
than 56 percent predicted.  Rather, in April 1999, post-
bronchodilator FEV-1 was 86 percent predicted and FEV-1/FVC 
was 83 percent predicted.  In January 2002, post-
bronchodilator FEV-1 was 85.8 percent predicted and FEV-1/FVC 
was 83 percent predicted.  While these post-bronchodilator 
responses were poorer than the pre-bronchodilator results, 
the examiner specifically noted that the post-bronchodilator 
FEV-1 of 85.8 percent should be used.  See 38 C.F.R. 
§ 4.96(d)(5), (6).  In any event, the pre-bronchodilator 
results do not even meet the criteria for a 10 percent rating 
pursuant to Diagnostic Code 6602, let alone for a rating in 
excess of 30 percent.  

In addition, during the period in question, there is no 
medical evidence of at least monthly visits to a physician 
required for care of exacerbations of asthma, or intermittent 
courses of systemic corticosteroids, as required for a 60 
percent rating pursuant to Diagnostic Code 6602.  In this 
regard, the May 2002 VA examiner described only mild 
intermittent asthma.  During the April 2006 VA examination, 
the Veteran described exacerbations of asthma occurring 
seasonally, in the spring and fall.  Moreover, during the 
same examination, the Veteran reported that he was prescribed 
Prednisone in 2001, and that that was the last time he was 
prescribed steroids.  Accordingly, the criteria for a higher, 
60 percent, rating pursuant to Diagnostic Code 6602, are not 
met during the period prior to April 17, 2006.  

In addition, there is simply no medical evidence of more than 
one attack of bronchial asthma per week with episodes of 
respiratory failure, as required for a 100 percent rating 
pursuant to Diagnostic Code 6602.  

Further, there is no medical evidence of FVC of less than 65 
percent predicted or DLCO (SB) of less than 65 percent 
predicated, as required for a rating in excess of 30 percent 
pursuant to Diagnostic Code 6833.  Rather, post-
bronchodilator FVC in April 1999 was 86 percent predicted.  
The January 2002 PFT revealed pre-bronchodilator FVC 86.4 
percent predicted and post-bronchodilator FVC 85.7 percent 
predicted.  Because the pre-bronchodilator results from this 
testing were better than the post-bronchodilator results, the 
pre-bronchodilator results are used for rating purposes.  See 
38 C.F.R. § 4.96(d)(5).  However, FVC of 86.4 percent does 
not even meet the criteria for a 10 percent rating pursuant 
to Diagnostic Code 6833, let alone for a rating in excess of 
30 percent.  There is also no medical evidence of cor 
pulmonale or pulmonary hypertension, nor is there any 
indication that the Veteran's service-connected respiratory 
disability requires outpatient oxygen therapy, as required 
for a 100 percent rating pursuant to Diagnostic Code 6833.  
While the record reflects that the Veteran has been given 
oxygen therapy during periods of hospitalization during the 
period in question, there is simply no medical evidence of 
outpatient oxygen therapy during the period in question.  

Finally, consistent with 38 C.F.R. § 4.96(a), the Board has 
considered whether the severity of the overall disability 
warrants elevation to the next higher evaluation; however, 
the Board finds that such elevation is not warranted in this 
case.  In this regard, the PFTs discussed above do not 
include findings which meet the criteria for even a 10 
percent rating under either Diagnostic Code 6602 or 6833.  
Moreover, while the Veteran was treated for asthma during 
hospitalizations in March and August 1999 for pancreatitis, 
he was described as benign other than very mild diffuse 
abdominal tenderness on discharge in March 1999 and was 
described as stable on discharge in August 1999.  
Significantly, the May 2002 VA examiner described the 
Veteran's condition as mild intermittent asthma, and noted 
that there was no evidence of significant permanent pathology 
at the present time.  The September 2003 VA PFT also revealed 
only moderate restrictive defect.  

For all the foregoing reasons, a 30 percent initial rating, 
but no higher, for the Veteran's service-connected 
respiratory disability, is warranted for the period from 
October 22, 1998 to April 16, 2006.   

Analysis -The Period since April 17, 2006

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that the 
criteria for a rating in excess of 30 percent for the 
service-connected respiratory disability, since April 17, 
2006, have not been met.  

There is simply no medical evidence during the period in 
question of post-bronchodilator FEV-1 of less than 56 percent 
predicted, FEV-1/FVC of less than 56 percent predicted.  
Rather, post-bronchodilator FEV-1 was 67.9 percent on VA 
examination on April 17, 2006.  Because the pre-
bronchodilator FEV-1/FVC was better than the post-
bronchodilator response, the pre-bronchodilator response is 
used for evaluation.  See 38 C.F.R. § 4.96(d)(5).  However, 
the pre-bronchodilator FEV-1/FVC of 87 does not even meet the 
criteria for a 10 percent rating, let alone for a rating in 
excess of 30 percent.  Most recently, VA examination in April 
2009 revealed post-bronchodilator FEV-1 86.3 percent 
predicted.  FEV-1/FVC was 81 percent predicted.  The April 
2009 findings do not even meet the criteria for a 10 percent 
rating.  

Since April 17, 2006, there is also no medical evidence of at 
least monthly visits to a physician required for care of 
exacerbations of asthma, or intermittent courses of systemic 
corticosteroids, as required for a 60 percent rating pursuant 
to Diagnostic Code 6602.  In this regard, during the April 
2009 VA examination, the Veteran denied any attacks of asthma 
per se.  The Veteran also indicated that while he had been on 
Prednisone several years ago, he only had that one episode of 
treatment with systemic steroids.  Accordingly, the criteria 
for a 60 percent rating pursuant to Diagnostic Code 6602 are 
not met.  

In addition, there is simply no medical evidence of more than 
one attack of bronchial asthma per week with episodes of 
respiratory failure, as required for a 100 percent rating 
pursuant to Diagnostic Code 6602.  

During this period, there is also no medical evidence of FVC 
of less than 65 percent predicated or DLCO (SB) of less than 
65 percent predicated, as required for a rating in excess of 
30 percent pursuant to Diagnostic Code 6833.  Rather, post-
bronchodilator FVC was 86.5 percent predicted on VA 
examination in April 2009.  DLCO (SB) was 79.3 percent 
predicted.  These findings do not even meet the criteria for 
a 30 percent rating, let alone for a rating in excess of 30 
percent.  Thus, the criteria for a 60 percent rating pursuant 
to Diagnostic Code 6833 are not met.  Further, there is no 
medical evidence of cor pulmonale or pulmonary hypertension, 
nor is there any indication that the Veteran's service-
connected respiratory disability requires outpatient oxygen 
therapy, as required for a 100 percent rating pursuant to 
Diagnostic Code 6833.  In this regard, the Veteran 
specifically reported that he was not using oxygen 
supplementation during the April 2009 VA examination.  

Finally, consistent with 38 C.F.R. § 4.96(a), the Board has 
considered whether the severity of the overall disability 
warrants elevation to the next higher evaluation; however, 
the Board finds that such elevation is not warranted in this 
case.  In this regard, the April 2006 VA examiner opined that 
it was less likely as not that the Veteran's service-
connected pleuritis aggravated the Veteran's asthma, as 
pleuritis does not cause or exacerbate bronchial asthma.  
Moreover, during the April 2009 VA examination, the Veteran 
reported that he could walk fairly well, about half a mile, 
before getting short of breath and having to stop and rest.  

For all the foregoing reasons, rating in excess of 30 
percent, since April 17, 2006, is not warranted.  

Both Periods

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
since the effective date of the grant of service connection, 
bronchial asthma with pleuritis has reflected so exceptional 
or so unusual a disability picture as to warrant the 
assignment of any higher rating on an extra-schedular  basis.  
See 38 C.F.R. § 3.321(b).  The Board notes that the service-
connected respiratory disability, alone, has not objectively 
been shown to markedly interfere with employment.  In this 
regard, during the April 1999 VA examination, the Veteran 
indicated that he was unable to get a job because of multiple 
illnesses.  During a January 2002 VA mental disorders 
examination, the Veteran reported that he stopped working 
because of multiple medical problems, like pancreatic 
problems.  The Axis I diagnoses included psychosis, major 
depression, panic disorder with agoraphobia, and 
posttraumatic stress disorder (PTSD).  The examiner opined 
that the Veteran was unable to work because of his symptoms.  
Further, during the February 2003 hearing, the Veteran 
testified that he had not worked since developing a 
pseudocyst on his pancreas.  During the April 2006 VA 
examination, the Veteran reported that he stopped working in 
2001 and was disabled from asthma, chronic pancreatitis, 
psychosis, and back pain.  

Moreover, while the record reflects that the Veteran has 
received treatment for asthma, including inhalational 
therapy, during periods of hospitalization for pancreatitis, 
there is also no objective evidence that the service-
connected respiratory disability, itself, has warranted 
frequent periods of hospitalization, or that the disability 
has otherwise rendered impractical the application of the 
regular schedular standards.  In this regard, while, during 
the April 1999 VA examination, the Veteran reported that he 
was hospitalized for asthma and pancreatitis in January and 
March, in November 2001, he denied hospital admission for 
asthma.  During VA examination in January 2002 he stated that 
he had never been hospitalized for any asthma attacks and, 
during VA examination in April 2006, he denied being 
evaluated for asthma in the hospital in the previous 12 
months.  Most recently, during the April 2009 VA examination, 
the Veteran denied hospitalizations for asthma.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board has resolved reasonable doubt the Veteran's favor 
in determining that an initial 30 percent rating is warranted 
prior to April 17, 2006, but finds that the preponderance of 
the evidence is against assignment of a rating greater than 
30 percent prior to or since April 17, 2006.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

An initial 30 percent rating for bronchial asthma with 
pleuritis, prior to April 17, 2006, is allowed, subject to 
the laws and regulations governing the payment of monetary 
benefits.  

Entitlement to a rating in excess of 30 percent for bronchial 
asthma with pleuritis, since April 17, 2006, is denied.    


REMAND

In an August 2002 rating decision, the RO, in pertinent part, 
denied service connection for psychosis, not otherwise 
specified, sinusitis, hypertension, back strain, a left knee 
condition, tinnitus, and a kidney condition.  In July 2003, 
the Veteran filed a notice of disagreement with the August 
2002 rating decision in regard to the claims for psychosis, 
sinusitis, hypertension, back strain, left knee, tinnitus, 
and kidney disorder.  In the February 2006 remand, the Board 
instructed that the Veteran should be furnished a statement 
of the case addressing the issues of entitlement to service 
connection for psychosis, sinusitis, hypertension, a back 
strain, a left knee condition, and tinnitus.  A statement of 
the case regarding these matters was issued in April 2008; 
however, the Veteran has yet to be issued a statement of the 
case regarding the claim for service connection for a kidney 
disorder.  In Manlincon v. West, 12 Vet. App. 238 (1999), the 
Court held that when an appellant files a timely notice of 
disagreement and there is no statement of the case issued, 
the Board should remand, rather than refer, the issue to the 
RO for the issuance of a statement of the case.  
Consequently, this matter will be remanded for the issuance 
of a statement of the case.

Accordingly, the case is REMANDED for the following action:

The AMC/RO should furnish to the Veteran 
and his representative a statement of the 
case as regards the claim for service 
connection for a kidney disorder, along 
with a VA Form 9, and afford them the 
appropriate opportunity to file a 
substantive appeal perfecting an appeal 
on that issue.  The Veteran and his 
representative are hereby reminded that 
to obtain appellate review of any matter 
not currently in appellate status-here, 
entitlement to service connection for a 
kidney disorder-a timely appeal must be 
perfected within 60 days of the issuance 
of the statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


